DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 16-18, drawn to a method for producing a plant having increased fungal resistance, wherein the method comprises modulating expression level of at least one wall-associated kinase and/or the transcription level, the expression level, or a function of at least one molecule within a signaling pathway from the wall-associated kinase to the synthesis of at least one benzoxazinoid or within a synthesis pathway of at least one benzoxazinoid in a plant cell, tissue, organ, or whole plant; producing a .

Group II, claim(s) 16 and 19, drawn to a method for producing a plant having increased fungal resistance, wherein the method comprises modulating expression level of at least one wall-associated kinase and/or the transcription level, the expression level, or a function of at least one molecule within a signaling pathway from the wall-associated kinase to the synthesis of at least one benzoxazinoid or within a synthesis pathway of at least one benzoxazinoid in a plant cell, tissue, organ, or whole plant; producing a population of such plants, and selecting a plant having increased fungal resistance from the population; including wherein the benzoxazinoid whose synthesis is regulated is selected from the list in the Markush group in claim 19.

Group III, claim(s) 16 and 20, drawn to a method for producing a plant having increased fungal resistance, wherein the method comprises modulating expression level of at least one wall-associated kinase and/or the transcription level, the expression level, or a function of at least one molecule within a signaling pathway from the wall-associated kinase to the synthesis of at least one benzoxazinoid or within a synthesis pathway of at least one benzoxazinoid in a plant cell, tissue, organ, or whole plant; producing a population of such plants, and selecting a plant having increased fungal resistance from the population; including wherein the fungal resistance is selected from the fungi recited in claim 20.

IV, claim(s) 16 and 21, drawn to a method for producing a plant having increased fungal resistance, wherein the method comprises modulating expression level of at least one wall-associated kinase and/or the transcription level, the expression level, or a function of at least one molecule within a signaling pathway from the wall-associated kinase to the synthesis of at least one benzoxazinoid or within a synthesis pathway of at least one benzoxazinoid in a plant cell, tissue, organ, or whole plant; producing a population of such plants, and selecting a plant having increased fungal resistance from the population; including wherein the at least one gene encoding at least one wall-associated kinase is stably integrated into the genome of the at least one plant cell, tissue, organ, or whole plant, or wherein the gene is transiently introduced.

Group V, claim(s) 16 and 22, drawn to a method for producing a plant having increased fungal resistance, wherein the method comprises modulating expression level of at least one wall-associated kinase and/or the transcription level, the expression level, or a function of at least one molecule within a signaling pathway from the wall-associated kinase to the synthesis of at least one benzoxazinoid or within a synthesis pathway of at least one benzoxazinoid in a plant cell, tissue, organ, or whole plant; producing a population of such plants, and selecting a plant having increased fungal resistance from the population; including wherein the at least one molecule within the signaling pathway from the at least one wall-associated kinase to the synthesis of at least one benzoxazinoid or within the synthesis pathway of at least one benzoxazinoid is selected from the Markush group in claim 22.

VI, claim(s) 16 and 23, drawn to a method for producing a plant having increased fungal resistance, wherein the method comprises modulating expression level of at least one wall-associated kinase and/or the transcription level, the expression level, or a function of at least one molecule within a signaling pathway from the wall-associated kinase to the synthesis of at least one benzoxazinoid or within a synthesis pathway of at least one benzoxazinoid in a plant cell, tissue, organ, or whole plant; producing a population of such plants, and selecting a plant having increased fungal resistance from the population; including wherein the reduced synthesis of at least one bezoxazinoid is achieved by providing at least one wall-associated kinase, an allelic variant a mutant or a functional fragment thereof, or a gene encoding the same, wherein the sequence can directly or indirectly influence at least one further plant metabolic pathway selected from the Markush group in claim 23.

Group VII, claim(s) 16 and 24, drawn to a method for producing a plant having increased fungal resistance, wherein the method comprises modulating expression level of at least one wall-associated kinase and/or the transcription level, the expression level, or a function of at least one molecule within a signaling pathway from the wall-associated kinase to the synthesis of at least one benzoxazinoid or within a synthesis pathway of at least one benzoxazinoid in a plant cell, tissue, organ, or whole plant; producing a population of such plants, and selecting a plant having increased fungal resistance from the population; including wherein the modification of the at least one gene encoding at least one wall-associated kinase is performed by a site-specific nuclease or a catalytically active fragment thereof, or a nucleic acid encoding the same or oligonucleotide directed mutagenesis or chemical mutagenesis or TILLING.
VIII, claim(s) 16 and 25, drawn to a method for producing a plant having increased fungal resistance, wherein the method comprises modulating expression level of at least one wall-associated kinase and/or the transcription level, the expression level, or a function of at least one molecule within a signaling pathway from the wall-associated kinase to the synthesis of at least one benzoxazinoid or within a synthesis pathway of at least one benzoxazinoid in a plant cell, tissue, organ, or whole plant; producing a population of such plants, and selecting a plant having increased fungal resistance from the population; including wherein the plant cell, tissue, organ, or whole plant is selected from the Markush group in claim 25.

CLAIM 16 LINKS THE INVENTIONS OF GROUPS I-VIII

Group IX, claim(s) 26, drawn to a plant cell, tissue, organ, whole plant or plant material or a derivative or a progeny thereof, obtainable by a method for producing a plant having increased fungal resistance, wherein the method comprises modulating expression level of at least one wall-associated kinase and/or the transcription level, the expression level, or a function of at least one molecule within a signaling pathway from the wall-associated kinase to the synthesis of at least one benzoxazinoid or within a synthesis pathway of at least one benzoxazinoid in a plant cell, tissue, organ, or whole plant; producing a population of such plants, and selecting a plant having increased fungal resistance from the population.

X, claim(s) 27, drawn to a method for identifying at least one gene involved in increased pathogen resistance in a plant, by determining the genotype of the plant with respect to the presence of at least one gene encoding a wall-associated kinase.

Group XI, claim(s) 28 and 29, drawn to a plant cell, tissue, organ, whole plant or plant material or a derivative or a progeny thereof, obtainable by introducing at least one gene as provided by a method for identifying at least one gene involved in increased pathogen resistance in a plant, by determining the genotype of the plant with respect to the presence of at least one gene encoding a wall-associated kinase.

Group XII, claim(s) 30 and 31, drawn to a method of increasing pathogen resistance in a plant cell, tissue, organ, whole plant, or plant material; the method comprising providing at least one plant cell, treating the cell with a substance neutralizing an effect of at least one benzoxazinoid and/or treating the cell with a substance activating the signaling pathway downstream of at least one wall-associated kinase and/or treating the cell with a substance modulating or modifying the activity of at least one promoter or regulatory sequence of at least one gene involved in the signaling pathway of or downstream of at least one wall-associated kinase or involved in the synthesis pathway of at least one benzoxazinoid; treating the cell with a substance inhibiting the synthesis of at least on benzoxazinoid, and reducing an amount of at least one benzoxazinoid.

Claim 16 links the inventions of groups I-VIII.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim, claim 16.  Upon the allowance of the linking claim, the restriction requirement as to the linked .

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The inventions of Groups I-XII lack unity of invention because even though the inventions of these groups require the technical feature of a plant cell having the expression level of at least one wall-associated kinase modulated or with the expression of a molecule involved in the benzoxazinoid biosynthesis pathway modulated, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ouzunova et al (US Pre-Grant Publication US 2016/0201080).  Ouzunova et al teach a protein having 100% identity to the instant SEQ ID NO: 2, which they refer to as SEQ ID NO: 2 as well (compare the instant sequence listing to the sequence disclosed in the prior art beginning on page 28).  They claim a plant cell, a plant, grain, and seeds comprising a polynucleotide that encodes the Helminthosporium turcicum (see claim 4) which is a fungal pathogen.
	For this reason, the technical feature shared by the inventions does not provide a contribution over the prior art and it cannot be relied upon for providing unity of invention.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784.  The examiner can normally be reached on M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662


/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662